AGREEMENT AND PLAN OF MERGER
 
This Merger Agreement (this "Agreement") is entered into as of February 4, 2008
by and between MyECheck, Inc., a Delaware corporation ("Target"), MyECheck,
Inc., a Nevada corporation (formerly Sekoya Holdings, Ltd.) ("Buyer"), and
Shirley Wong. Shirley Wong, Target and Buyer are referred to collectively herein
as the "Parties."
 
WHEREAS, the Parties desire to enter into this Agreement to further certain of
their business objectives,
 
WHEREAS, this Agreement contemplates a tax-free merger of Target with and into
Buyer in a reorganization pursuant to Code 368(a)(1)(A) where Target
stockholders will receive Buyer stock in exchange for their Target stock;
 
WHEREAS, upon the effectiveness of the Merger, all issued and outstanding shares
of Buyer stock held by Shirley Wong will be contributed to the Surviving
Corporation, in consideration of this transaction and without payment of any
other consideration;
 
WHEREAS, the Parties contemplate that a previously contemplated 25:1 stock split
(the “Stock Split”) by Buyer shall be made effective solely pursuant to this
Agreement and the related Securities and Exchange Commission filings relating to
the Merger, and that the distribution of shares resulting from the Stock Split
(“Split Shares”) shall occur subject to the terms of this Agreement; and
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.
 

1.
Definitions   

 
"Affiliate" has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.
 
"Articles of Merger" has the meaning set forth in 2(c) below.
 
"Buyer" has the meaning set forth in the preface above.
 
"Buyer Share" means any share of the common stock, $0.001 par value per share,
of Buyer.
 
"Buyer Stockholder" means any Person who or that holds any Buyer Shares.
 
"Target" has the meaning set forth in the preface above.
 
"Target-owned Share" means any Buyer Share that Target owns beneficially.
 
"Target Share" means any share of the common stock, $0.00001 par value per
share, of Target.
 
“Certificate of Merger” has the meaning set forth in 2(c) below.
 
"Closing" has the meaning set forth in Section 2(b) below.
 
"Closing Date" has the meaning set forth in Section 2(b) below.
 
 
1

--------------------------------------------------------------------------------

 
"Confidential Information" means any information concerning the business and
affairs of Buyer and its Subsidiaries that is not already generally available to
the public.
 
"Conversion Ratio" has the meaning set forth in Section 2(d)(v) below.
 
“Delaware Corporations Code” means the General Corporation Law of the State of
Delaware, as amended.
 
"Nevada Revised Statutes" means the General Corporation Law of the State of
Nevada, as amended.
 
"Disclosure Schedule" has the meaning set forth in Section 3 below.
 
"Effective Time" has the meaning set forth in Section 2(d)(i) below.
 
"Exchange Agent" has the meaning set forth in Section 2(f) below.
 
"GAAP" means United States generally accepted accounting principles as in effect
from time to time, consistently applied.
 
"IRS" means the Internal Revenue Service.
 
“Information Statement” means the Information Statement pursuant to Section
14(c) of the Securities Exchange Act of 1934 to be filed by Buyer.
 
"Knowledge" means actual knowledge after reasonable investigation.
 
"Lien" means any mortgage, pledge, lien, encumbrance, charge, or other security
interest, other than (a) liens for Taxes not yet due and payable or for taxes
that the taxpayer is contesting in good faith through appropriate proceedings,
(b) purchase money liens and liens securing rental payments under capital lease
arrangements, and (c) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.
 
"Losses" shall mean any and all losses, expenses (including reasonable
attorneys’ fees and expenses), damages, liabilities, fines, penalties,
judgments, actions, claims and costs.
 
"Material Adverse Effect" or "Material Adverse Change" means any effect or
change that would be (or could reasonably be expected to be) materially adverse
to the business, assets, condition (financial or otherwise), operating results,
operations, or business prospects of Buyer and its Subsidiaries, taken as a
whole, or to the ability of Buyer to consummate timely the transactions
contemplated hereby (regardless of whether or not such adverse effect or change
can be or has been cured at any time or whether Target has knowledge of such
effect or change on the date hereof), including any adverse change, event,
development, or effect arising from or relating to (a) general business or
economic conditions, including such conditions related to the business of Buyer
and its Subsidiaries, (b) national or international political or social
conditions, including the engagement by the United States in hostilities,
whether or not pursuant to the declaration of a national emergency or war, or
the occurrence of any military or terrorist attack upon the United States, or
any of its territories, possessions, or diplomatic or consular offices or upon
any military installation, equipment or personnel of the United States, (c)
financial, banking, or securities markets (including suspension of trading in,
or limitation on prices for, securities on the New York Stock Exchange, American
Stock Exchange, or Nasdaq National Market for a period in excess of three hours
or any decline of either the Dow Jones Industrial Average or the Standard &
Poors Index of 500 Industrial Companies by an amount in excess of 15% measured
from the close of business on the date hereof), (d) changes in United States
generally accepted accounting principles, (e) changes in laws, rules,
regulations, orders, or other binding directives issued by any governmental
entity, and (f) the taking of any action contemplated by this Agreement and the
other agreements contemplated hereby.
 
 
2

--------------------------------------------------------------------------------

 
"Merger" has the meaning set forth in Section 2(a) below.
 
"Most Recent Fiscal Quarter End" has the meaning set forth in Section 3(f)
below.
 
"Ordinary Course of Business" means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).
 
"Party" has the meaning set forth in the preface above.
 
"Person" means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a governmental entity
(or any department, agency, or political subdivision thereof).
 
"Public Report" has the meaning set forth in Section 3(e) below.
 
"Requisite Target Stockholder Approval" means the affirmative vote of the
holders of a majority of the Target Shares in favor of this Agreement and the
Merger.
 
"Requisite Buyer Stockholder Approval" means the affirmative vote of the holders
of a majority of the Buyer Shares in favor of this Agreement and the Merger,
with no shareholders exercising dissenters rights.
 
"SEC" means the Securities and Exchange Commission.
 
"Securities Act" means the Securities Act of 1933, as amended.
 
"Securities Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"Special Target Meeting" has the meaning set forth in Section 5(c)(ii) below.
 
"Special Buyer Meeting" has the meaning set forth in Section 5(c)(ii) below.
 
“Split Shares” has the meaning set forth in the preamble.
 
“Stock Split” has the meaning set forth in the preamble.
 
"Subsidiary" means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term "Subsidiary" shall include all Subsidiaries
of such Subsidiary.
 
 
3

--------------------------------------------------------------------------------

 
"Surviving Corporation" has the meaning set forth in Section 2(a) below.
 

2.
Basic Transaction

 
(a) The Merger.  On and subject to the terms and conditions of this Agreement,
Target will merge with and into Buyer (the "Merger") at the Effective Time.
Buyer shall be the corporation surviving the Merger (the "Surviving
Corporation"). Upon the effectiveness of the Merger, all issued and outstanding
Buyer Shares held by Shirley Wong will be contributed to the Surviving
Corporation and cancelled, in consideration of this transaction and without
payment of any other consideration.
 
(b) The Closing.  The closing of the transactions contemplated by this Agreement
(the "Closing") shall take place at the offices of Downey Brand LLP in
Sacramento, California, commencing at 11:00 a.m. local time on the second
business day following the satisfaction or waiver of all conditions to the
obligations of the Parties to consummate the transactions contemplated hereby
(other than conditions with respect to actions the respective Parties will take
at the Closing itself) or such other date as the Parties may mutually determine
(the "Closing Date").
 
(c) Actions at the Closing.  At the Closing, (i) Buyer will deliver to Target
the various certificates, instruments, and documents referred to in Section 6(a)
below, (ii) Target will deliver to Buyer the various certificates, instruments,
and documents referred to in Section 6(b) below, (iii) Target and Buyer will
file with the Secretary of State of the State of Nevada Articles of Merger in
the form attached hereto as Exhibit A (the "Articles of Merger"), (iv) Target
and Buyer will file with the Secretary of State of the State of Delaware the
Certificate of Merger in the form attached hereto as Exhibit B (“Certificate of
Merger”), and (v) Target will deliver to the Exchange Agent in the manner
provided below in this Section 2 the certificate evidencing the Buyer Shares
issued in the Merger.
 
(d) Effect of Merger.  
 
(i) General. The Merger shall become effective at the time (the "Effective
Time") Target and Buyer file the Articles of Merger with the Secretary of State
of the State of Nevada and the Certificate of Merger with the Secretary of State
of the State of Delaware. The Merger shall have the effect set forth in the
Nevada Revised Statutes and the Delaware Corporations Code. The Surviving
Corporation may, at any time after the Effective Time, take any action
(including executing and delivering any document) in the name and on behalf of
either Target or Buyer in order to carry out and effectuate the transactions
contemplated by this Agreement.
 
(ii) Articles of Incorporation. The articles of incorporation of Buyer in effect
at and as of the Effective Time will remain the articles of incorporation of
Surviving Corporation without any modification or amendment in the Merger.
 
(iii) Bylaws. The bylaws attached hereto as Exhibit C will become the bylaws of
Surviving Corporation as of the Effective Time (the “Amended and Restated
Bylaws”).
 
(iv) Directors and Officers. The directors and officers of Target in office at
and as of the Effective Time will become the directors and officers of Surviving
Corporation (retaining their respective positions and terms of office).
 
(v) Conversion of Target Shares. At and as of the Effective Time, each Target
Share shall be converted into the right to receive (a) 49.453119 immediately
distributable Buyer Shares and (b) additional 2.5 Buyer Shares that shall be
held in escrow and that shall be distributable solely pursuant to the provisions
of Section 8(b) hereof (the ratio of 51.953119 Buyer Shares to one (1) Target
Share is referred to herein as the "Conversion Ratio"). No Target Share shall be
deemed to be outstanding or to have any rights other than those set forth above
in this Section 2(d)(v) after the Effective Time.
 
 
4

--------------------------------------------------------------------------------

 
(vi) Buyer Shares. As a result of the Merger, the Stock Split shall be effected
with respect to each Buyer Share issued and outstanding at and as of the
Effective Time. Each Buyer Share will remain issued and outstanding. Shirley
Wong shall contribute all of her shares to the Surviving Corporation upon
effectiveness of the Merger and they shall be immediately cancelled. Any share
certificates outstanding prior to the Merger that purport to give effect to the
Stock Split shall be deemed to represent only that number of Buyer Shares prior
to the Merger.
 
(e) Escrow of Shares. An aggregate of 2,000,000 of Buyer Shares issuable to
Target shareholders shall be held back from distribution in connection with the
Merger (the “Share Escrow”), the release of which shares shall be contingent
upon the occurrence of certain events and the satisfaction of certain
conditions, all as set forth in Section 8(b).
 
(f) Payment Procedure.  Immediately after the Effective Time, Target will
furnish to the Company’s transfer agent (the "Exchange Agent") stock
certificates of its shareholders, and information respecting the number of
shares to be withheld from distribution pursuant to the Share Escrow. The
Exchange Agent will cause certificates evidencing shares of stock in the
Surviving Corporation to be issued to the former Target shareholders in
accordance with the Conversion Ratio and the provisions hereof.
 
(g) Right of Boards to Amend Agreement. The Boards of each of each of Target and
Buyer shall have the right to make such changes in this Agreement as may be
necessary to effectuate the purposes of this Agreement, including without
limitation in order to ensure that the objectives of the remedies and tax-free
exchange provisions hereof are effected.
 

3.
Buyer’s Representations and Warranties  

 
Buyer represents and warrants to Target that the statements contained in this
Section 3 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Section 3), except as set forth in the disclosure schedule accompanying this
Agreement (the "Disclosure Schedule"). The Disclosure Schedule will be arranged
in paragraphs corresponding to the lettered and numbered paragraphs contained in
this Section 3.
 
(a) Organization, Qualification, and Corporate Power.  Each of Buyer and its
Subsidiaries is a corporation duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation. Each of Buyer
and its Subsidiaries is duly authorized to conduct business and is in good
standing under the laws of each jurisdiction where such qualification is
required. Each of Buyer and its Subsidiaries has full corporate power and
authority to carry on the business in which it is engaged and to own and use the
properties owned and used by it.
 
 
5

--------------------------------------------------------------------------------

 
(b) Capitalization.  The entire authorized capital stock of Buyer consists of
two hundred million (200,000,000) Buyer Shares, of which 151,375,000Buyer Shares
are issued and outstanding and no Buyer Shares are held in treasury. All of the
issued and outstanding Buyer Shares have been duly authorized and are validly
issued, fully paid, and non-assessable. Other than the with respect to the Stock
Split, there are no outstanding or authorized options, warrants, purchase
rights, subscription rights, conversion rights, exchange rights, or other
contracts or commitments that could require Buyer to issue, sell, or otherwise
cause to become outstanding any of its capital stock. There are no outstanding
or authorized stock appreciation, phantom stock, profit participation, or
similar rights with respect to Buyer. All of the Buyer Shares to be issued in
the Merger have been duly authorized and, upon consummation of the Merger, will
be validly issued, fully paid, and non-assessable. Any share certificates
outstanding prior to the Merger that purport to give effect to the Stock Split
shall be deemed to represent only that number of Buyer Shares prior to the
Merger.
 
(c) Authorization of Transaction.  Buyer has full power and authority (including
full corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder; provided, however, that Buyer cannot
consummate the Merger unless and until it receives the Requisite Buyer
Stockholder Approval. This Agreement constitutes the valid and legally binding
obligation of Buyer, enforceable in accordance with its terms and conditions.
 
(d) Non-contravention.  Neither the execution and delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (i) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which Buyer or any of its Subsidiaries is subject or any
provision of the charter or bylaws of Buyer or any of its Subsidiaries or (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which Buyer or any of its Subsidiaries is a
party or by which it is bound or to which any of its assets is subject (or
result in the imposition of any Lien upon any of its assets). Other than in
connection with the provisions of the Nevada Revised Statutes, the Delaware
Corporations Code, the Securities Exchange Act, the Securities Act, and the
state securities laws, neither Buyer nor any of its Subsidiaries needs to give
any notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement.
 
(e) Filings with SEC.  Buyer has made all filings with SEC that it has been
required to make under the Securities Act and the Securities Exchange Act
(collectively the "Public Reports"). Each of the Public Reports has complied
with the Securities Act and the Securities Exchange Act in all material
respects. None of the Public Reports, as of their respective dates, contained
any untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. Buyer has delivered to
Target a correct and complete copy of each Public Report (together with all
exhibits and schedules thereto and as amended to date).
 
(f) Financial Statements.  Buyer has filed quarterly reports on Form 10-Q for
the fiscal quarters ended July 31, 2007 (the "Most Recent Fiscal Quarter End"),
April 30, 2007, and January 31, 2007 and an Annual Report on Form 10-K for the
fiscal year ended October 31, 2007. The financial statements included in or
incorporated by reference into these Public Reports (including the related notes
and schedules) have been prepared in accordance with GAAP throughout the periods
covered thereby, present fairly the financial condition of Buyer and its
Subsidiaries as of the indicated dates and the results of operations of Buyer
and its Subsidiaries for the indicated periods, and are correct and complete in
all respects, and are consistent with the books and records of Buyer and its
Subsidiaries; provided, however, that the interim statements are subject to
normal year-end adjustments.
 
 
6

--------------------------------------------------------------------------------

 
(g) Events Subsequent to Most Recent Fiscal Quarter End.  Since the Most Recent
Fiscal Quarter End, there has not been any Material Adverse Change.
 
(h) Undisclosed Liabilities.  Neither Buyer nor any of its Subsidiaries has any
liability (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
taxes, except for (i) liabilities set forth on the face of the balance sheet
dated as of the Most Recent Fiscal Quarter End (rather than in any notes
thereto) and (ii) liabilities that have arisen after the Most Recent Fiscal
Quarter End in the Ordinary Course of Business (none of which results from,
arises out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law) and
disclosed to Target.
 
(i) Brokers Fees.  Neither Buyer nor any of its Subsidiaries has any liability
or obligation to pay any fees or commissions to any broker, finder, or agent
with respect to the transactions contemplated by this Agreement.
 
(j) Continuity of Business Enterprise.  Buyer operates at least one significant
historic business line, or owns at least a significant portion of its historic
business assets, in each case within the meaning of Reg. 1.368-1(d).
 
(k) Disclosure.  The Information Statement will comply with the Securities
Exchange Act in all material respects. The Information Statement will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made therein, in light of the
circumstances under which they will be made, not misleading; provided, however,
that Buyer makes no representation or warranty with respect to any information
that Target will supply specifically for use in the Information Statement.
 
4. Target’s Representations and Warranties  
 
Target represents and warrants to Buyer that the statements contained in this
Section 4 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Section 4), except as set forth in the Disclosure Schedule. The Disclosure
Schedule will be arranged in paragraphs corresponding to the numbered and
lettered paragraphs contained in this Section 4.
 
(a) Organization.  Target is a corporation duly organized, validly existing, and
in good standing under the laws of the jurisdiction of its incorporation.
 
(b) Capitalization.  The entire authorized capital stock of Target consists of
one million (1,000,000) Target Shares, of which 800,000 Target Shares are issued
and outstanding and no Target Shares are held in treasury.
 
(c) Authorization of Transaction.  Target has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder; provided, however, that
Target cannot consummate the Merger unless and until it receives the Requisite
Target Stockholder Approval. This Agreement constitutes the valid and legally
binding obligation of Target, enforceable in accordance with its terms and
conditions.
 
 
7

--------------------------------------------------------------------------------

 
(d) Non-contravention.  To the knowledge of any director or officer of Target,
neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, will (i) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge,
or other restriction of any government, governmental agency, or court to which
Target is subject or any provision of the charter, bylaws, or other governing
documents of Target or (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument or other arrangement to which
Target is a party or by which it is bound or to which any of its assets is
subject, except where the violation, conflict, breach, default, acceleration,
termination, modification, cancellation, or failure to give notice would not
have a Material Adverse Effect. To the knowledge of any director or officer of
Target, and other than in connection with the provisions of the Nevada Revised
Statutes, the Delaware Corporations Code, the Securities Exchange Act, the
Securities Act, and the state securities laws, Target does not need to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement, except where the
failure to give notice, to file, or to obtain any authorization, consent, or
approval would not have a Material Adverse Effect.
 
(e) Brokers Fees.  Target does not have any liability or obligation to pay any
fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement for which Buyer or any of its
Subsidiaries could become liable or obligated.
 
(f) Disclosure.  None of the information that Target will supply specifically
for use in the Information Statement will contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made therein, in light of the circumstances under which they will be
made, not misleading.
 

5.
Covenants   

 
The Parties agree as follows with respect to the period from and after the
execution of this Agreement.
 
(a) General.  Each of the Parties will use its reasonable best efforts to take
all actions and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the Closing conditions set forth in
Section 6 below).
 
(b) Notices and Consents.  Buyer will give any notices (and will cause each of
its Subsidiaries to give any notices) to third parties, and will use its
reasonable best efforts to obtain (and will cause each of its Subsidiaries to
use its reasonable best efforts to obtain) any third-party consents referred to
in Section 3(d) above.
 
(c) Regulatory Matters and Approvals.  Each of the Parties will (and Buyer will
cause each of its Subsidiaries to) give any notices to, make any filings with,
and use its reasonable best efforts to obtain any authorizations, consents, and
approvals of governments and governmental agencies in connection with the
matters referred to in Section 3(d) and Section 4(d) above. Without limiting the
generality of the foregoing:
 
(i) Securities Act, Securities Exchange Act, and State Securities Laws. Buyer
will prepare and file with the SEC the Information Statement. The Parties will
use their reasonable best efforts to respond to the comments of the SEC thereon
and will make any further filings (including amendments and supplements) in
connection therewith that may be necessary, proper, or advisable. Target will
provide Buyer, and Buyer will provide Target, with whatever information and
assistance in connection with the foregoing filings the other Party may
reasonably request. Buyer will take all actions that may be necessary, proper,
or advisable under state securities laws in connection with the offering and
issuance of the Buyer Shares.
 
 
8

--------------------------------------------------------------------------------

 
(d) Operation of Business. Buyer will not (and will not cause or permit any of
its Subsidiaries to) engage in any practice, take any action, or enter into any
transaction outside the Ordinary Course of Business. Without limiting the
generality of the foregoing:
 
(i) neither Buyer nor any of its Subsidiaries will authorize or effect any
change in its charter or bylaws, other than the approval of the Amended and
Restated Bylaws;
 
(ii) neither Buyer nor any of its Subsidiaries will grant any options, warrants,
or other rights to purchase or obtain any of its capital stock or issue, sell,
or otherwise dispose of any of its stock (except upon the conversion or exercise
of options, warrants, and other rights currently outstanding);
 
(iii) neither Buyer nor any of its Subsidiaries will declare, set aside, or pay
any dividend or distribution with respect to its stock (whether in cash or in
kind), or redeem, repurchase, or otherwise acquire any of its capital stock, in
either case outside the Ordinary Course of Business;
 
(iv) neither Buyer nor any of its Subsidiaries will issue any note, bond, or
other debt security or create, incur, assume, or guarantee any indebtedness for
borrowed money or capitalized lease obligation outside the Ordinary Course of
Business;
 
(v) neither Buyer nor any of its Subsidiaries will impose any Lien upon any of
its assets outside the Ordinary Course of Business;
 
(vi) neither Buyer nor any of its Subsidiaries will make any capital investment
in, make any loan to, or acquire the securities or assets of any other Person
outside the Ordinary Course of Business;
 
(vii) neither Buyer nor any of its Subsidiaries will make any change in
employment terms for any of its directors, officers, and employees outside the
Ordinary Course of Business; and
 
(viii) neither Buyer nor any of its Subsidiaries will commit to any of the
foregoing.
 
(e) Full Access.  Buyer will (and will cause each of its Subsidiaries to) permit
representatives of Target (including legal counsel and accountants) to have full
access to all premises, properties, personnel, books, records (including tax
records), contracts, and documents of or pertaining to Buyer and each of its
Subsidiaries. Target will treat and hold as such any Confidential Information it
receives from Buyer or any of its Subsidiaries in the course of the reviews
contemplated by this Section 5(e), will not use any of the Confidential
Information except in connection with this Agreement, and, if this Agreement is
terminated for any reason whatsoever, agrees to return to Buyer all tangible
embodiments (and all copies) thereof that are in its possession.
 
(f) Notice of Developments.  Each Party will give prompt written notice to the
other of any material adverse development causing a breach of any of its own
representations and warranties in Section 3 and Section 4 above. No disclosure
by any Party pursuant to this Section 5(f), however, shall be deemed to amend or
supplement the Disclosure Schedule or to prevent or cure any misrepresentation,
breach of warranty, or breach of covenant.
 
 
9

--------------------------------------------------------------------------------

 
(g) Exclusivity.  Buyer will not (and will not cause or permit any of its
Subsidiaries to) solicit, initiate, or encourage the submission of any proposal
or offer from any Person relating to the acquisition of all or substantially all
of the capital stock or assets of Buyer or any of its Subsidiaries (including
any acquisition structured as a merger, consolidation, or share exchange);
provided, however, that Buyer, its Subsidiaries, and their directors and
officers will remain free to participate in any discussions or negotiations
regarding, furnish any information with respect to, assist or participate in, or
facilitate in any other manner any effort or attempt by any Person to do or seek
any of the foregoing to the extent their fiduciary duties may require. Buyer
shall notify Target immediately if any Person makes any proposal, offer,
inquiry, or contact with respect to any of the foregoing.
 

6.
Conditions to Obligation to Close   

 
(a) Conditions to Target’s Obligation.  The obligation of Target to consummate
the transactions to be performed by it in connection with the Closing is subject
to satisfaction of the following conditions:
 
(i) this Agreement, the Merger and the Amended and Restated Bylaws shall have
received the Requisite Buyer Stockholder Approval and there shall be no
dissenting shares;
 
(ii) Buyer and its Subsidiaries shall have procured all of the third-party
consents specified in Section 5(b) above;
 
(iii) the representations and warranties set forth in Section 3 above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by the term
“material,” or contain terms such as “Material Adverse Effect” or “Material
Adverse Change,” in which case such representations and warranties (as so
written, including the term “material” or “Material”) shall be true and correct
in all respects at and as of the Closing Date;
 
(iv) Buyer shall have performed and complied with all of its covenants hereunder
in all material respects through the Closing, except to the extent that such
covenants are qualified by the term “material,” or contain terms such as
“Material Adverse Effect” or “Material Adverse Change,” in which case Buyer
shall have performed and complied with all of such covenants (as so written,
including the term “material” or “Material”) in all respects through the
Closing;
 
(v) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) adversely affect the right of Surviving Corporation
to own the former assets, to operate the former business, and to control the
former Subsidiaries of Buyer, or (D) adversely affect the right of any of the
former Subsidiaries of Buyer to own its assets and to operate its business (and
no such injunction, judgment, order, decree, ruling, or charge shall be in
effect);
 
(vi) Buyer shall have delivered to Target a certificate to the effect that each
of the conditions specified above in 6(a)(i)-(v) is satisfied in all respects;
 
(vii) this Agreement and the Merger shall have received the Requisite Target
Stockholder Approval;
 
 
10

--------------------------------------------------------------------------------

 
(viii) all actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Target.
 
(ix) Shirley Wong shall have provided to Target a power of attorney and all
share certificates respecting her ownership of Buyer Shares to permit the
contribution of her Buyer Shares to the Surviving Corporation upon effectiveness
of the Merger.
 
Target may waive any condition specified in this Section 6(a) if it executes a
writing so stating at or prior to the Closing.
 
(b) Conditions to Buyer’s Obligation.  The obligation of Buyer to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:
 
(i) this Agreement and the Merger shall have received the Requisite Target
Stockholder Approval;
 
(ii) the representations and warranties set forth in Section 4 above shall be
true and correct in all material respects at and as of the Closing Date, except
to the extent that such representations and warranties are qualified by the term
“material,” or contain terms such as “Material Adverse Effect” or “Material
Adverse Change,” in which case such representations and warranties (as so
written, including the term material or Material) shall be true and correct in
all respects at and as of the Closing Date;
 
(iii) Target shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing, except to the extent
that such covenants are qualified by the term “material,” or contain terms such
as “Material Adverse Effect” or “Material Adverse Change,” in which case Target
shall have performed and complied with all of such covenants (as so written,
including the term “material” or “Material”) in all respects through the
Closing;
 
(iv) no action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (A) prevent
consummation of any of the transactions contemplated by this Agreement, (B)
cause any of the transactions contemplated by this Agreement to be rescinded
following consummation, (C) adversely affect the right of Surviving Corporation
to own the former assets, to operate the former business, and to control the
former Subsidiaries of Buyer, or (D) adversely affect the right of any of the
former Subsidiaries of Buyer to own its assets and to operate its business (and
no such injunction, judgment, order, decree, ruling, or charge shall be in
effect);
 
(v) Target shall have delivered to Buyer a certificate to the effect that each
of the conditions specified above in 6(b)(i)-(iv) is satisfied in all respects;
 
(vi) this Agreement and the Merger shall have received the Requisite Buyer
Stockholder Approval;
 
(vii) all actions to be taken by Target in connection with consummation of the
transactions contemplated hereby and all certificates, opinions, instruments,
and other documents required to effect the transactions contemplated hereby will
be reasonably satisfactory in form and substance to Buyer.
 
 
11

--------------------------------------------------------------------------------

 
Buyer may waive any condition specified in this Section 6(b) if it executes a
writing so stating at or prior to the Closing.
 

7.
Termination   

 
(a) Termination of Agreement.  Either Buyer or Target may terminate this
Agreement with the prior authorization of its board of directors (whether before
or after stockholder approval) as provided below:
 
(i) the Parties may terminate this Agreement by mutual written consent at any
time prior to the Effective Time;
 
(ii) Target may terminate this Agreement by giving written notice to Buyer at
any time prior to the Effective Time (A) in the event Buyer has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, Target has notified Buyer of the breach, and the breach
has continued without cure for a period of 30 days after the notice of breach or
(B) if the Closing shall not have occurred on or before April 1, 2008, by reason
of the failure of any condition precedent under Section 6(a) hereof (unless the
failure results primarily from Target breaching any representation, warranty, or
covenant contained in this Agreement);
 
(iii) Buyer may terminate this Agreement by giving written notice to Target at
any time prior to the Effective Time (A) in the event Target has breached any
material representation, warranty, or covenant contained in this Agreement in
any material respect, Buyer has notified Target of the breach, and the breach
has continued without cure for a period of 30 days after the notice of breach or
(B) if the Closing shall not have occurred on or beforeApril 1, 2008, by reason
of the failure of any condition precedent under Section 6(b) hereof (unless the
failure results primarily from Buyer breaching any representation, warranty, or
covenant contained in this Agreement);
 
(iv) Either Buyer or Target may terminate this Agreement by giving written
notice to the other Party at any time in the event this Agreement and the Merger
fail to receive the Requisite Target Stockholder Approval or the Requisite Buyer
Stockholder Approval respectively.
 
(b) Effect of Termination.  If any Party terminates this Agreement pursuant to
Section 7(a) above, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to any other Party (except for any
liability of any Party then in breach); provided, however, that the
confidentiality provisions contained in Section 5(e) above shall survive any
such termination.
 

8.
Miscellaneous   

 
(a) Survival.  None of the representations, warranties, and covenants of the
Parties (other than as required by the provisions respecting the Share Escrow
set forth in Section 8(b)) will survive the Effective Time.
 
(b) Recourse to the Share Escrow. The Share Escrow shall be available to
compensate Target, and its respective officers, directors, employees, agents and
affiliates, for any and all Losses (whether or not involving a Third Party
Claim), incurred or sustained by Target, its respective officers, directors,
employees, agents or Affiliates, directly or indirectly, as a result of any
inaccuracy or breach of any representation, warranty, covenant or agreement of
Buyer contained herein or in any instrument delivered by Buyer to Target at the
Effective Time. For purposes of compensating Target in the event of a Loss
arising from such breach, the Surviving Corporation shall be entitled, upon its
determination that it has sustained such a Loss, to direct the Exchange Agent to
distribute to Target shareholders pro rata that number of shares equal to the
amount of such Loss, based on the fair market value of the Buyer Shares at the
time of such determination. On the one year anniversary of the Effective Date,
any Buyer Shares remaining in the Share Escrow shall be contributed to the
Surviving Corporation and cancelled.
 
 
12

--------------------------------------------------------------------------------

 
(c) Press Releases and Public Announcements.  No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Party; provided,
however, that any Party may make any public disclosure it believes in good faith
is required by applicable law or any listing or trading agreement concerning its
publicly traded securities (in which case the disclosing Party will use its
reasonable best efforts to advise the other Party prior to making the
disclosure).
 
(d) No Third-Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.
 
(e) Entire Agreement.  This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they relate in any way to the subject matter
hereof.
 
(f) Succession and Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party.
 
(g) Counterparts.  This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument.
 
(h) Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(i) Notices.  All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) one (1) business day after being sent to the recipient by
reputable overnight courier service (charges pre-paid), (iii) one (1) business
day after being sent to the recipient by facsimile transmission or electronic
mail, or (iv) four (4) business days after being mailed to the recipient by
certified or registered mail, return receipt requested and postage prepaid, and
addressed to the intended recipient as set forth below:
 
If to Buyer or Shirley Wong:    Copy to: 
 
MyECheck, Inc,. a Nevada corporation
 
_____________________________
 
_____________________________

 
 
13

--------------------------------------------------------------------------------

 
 
If to Target:      Copy to: 
 
MyECheck, Inc., a Delaware corporation    
 
_____________________________
 
_____________________________
 
 
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.
 
(j) Governing Law.   This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of California without giving
effect to any choice or conflict of law provision or rule (whether of the State
of California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.
 
(k) Amendments and Waivers.  The Parties may mutually amend any provision of
this Agreement at any time prior to the Effective Time with the prior
authorization of their respective boards of directors; provided, however, that
any amendment effected subsequent to stockholder approval will be subject to the
restrictions contained in the Nevada Revised Statutes and Delaware Corporations
Code. No amendment of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by both of the Parties. No waiver by any
Party of any provision of this Agreement or any default, misrepresentation, or
breach of warranty or covenant hereunder, whether intentional or not, shall be
valid unless the same shall be in writing and signed by the Party making such
waiver nor shall such waiver be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
default, misrepresentation, or breach of warranty or covenant.
 
(l) Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
(m) Expenses.  Each of the Parties will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.
 
(n) Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context otherwise requires. The term “including” shall
mean “including without limitation.”
 
 
14

--------------------------------------------------------------------------------

 
(o) Incorporation of Exhibits and Schedules.  The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
 
(p) Tax Disclosure Authorization. Notwithstanding anything herein to the
contrary, the Parties (and each Affiliate and Person acting on behalf of any
Party) agree that each Party (and each employee, representative, and other agent
of such Party) may disclose to any and all Persons, without limitation of any
kind, the transaction’s tax treatment and tax structure (as such terms are used
in Code 6011 and 6112 and regulations thereunder) contemplated by this agreement
and all materials of any kind (including opinions or other tax analyses)
provided to such Party or such Person relating to such tax treatment and tax
structure, except to the extent necessary to comply with any applicable federal
or state securities laws; provided, however, that such disclosure many not be
made until the earlier of date of (A) public announcement of discussions
relating to the transaction, (B) public announcement of the transaction, or (C)
execution of an agreement to enter into the transaction. This authorization is
not intended to permit disclosure of any other information including (without
limitation) (A) any portion of any materials to the extent not related to the
transaction’s tax treatment or tax structure, (B) the identities of participants
or potential participants, (C) the existence or status of any negotiations, (D)
any pricing or financial information (except to the extent such pricing or
financial information is related to the transaction’s tax treatment or tax
structure), or (E) any other term or detail not relevant to the transaction’s
tax treatment or the tax structure.
 
 
*****
 
 
15

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
 
TARGET:
MYECHECK, INC., an Delaware corporation 
 
 
By: /s/Ed Starrs                                                
Name: Ed Starrs                                                
Title: President                                                 
   
BUYER:
MYECHECK, INC., a Nevada corporation
 
 
By: /s/ Shirley Wong                                    
Name: Shirley Wong                                     
Title: President                                               
     
SHIRLEY WONG:
 
 
/s/ Shirley Wong                                            

 


 
16

--------------------------------------------------------------------------------

 

Exhibit A
 
Articles of Merger
 
 
 
 
 
 

 
 
17

--------------------------------------------------------------------------------

 
Exhibit B
 
Certificate of Merger
 
 
 
 
 
 

 
 
18

--------------------------------------------------------------------------------

 
Exhibit C
 
Amended and Restated Bylaws
 


 
 
 
 
 
 
19

--------------------------------------------------------------------------------

 